*1204Appeal from a judgment of the Monroe County Court (Richard A. Keenan, J.), rendered May 14, 2009. The judgment convicted defendant, upon his plea of guilty, of assault in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of assault in the second degree (Penal Law § 120.05 [4]). Contrary to the contention of defendant, County Court properly refused to suppress his written and oral statements to the police. The record establishes that defendant’s statements were voluntarily made; there is no indication in the record of the suppression hearing that he “ ‘was intoxicated to the degree of mania, or of being unable to understand the meaning of his statements’ ” (People v Schompert, 19 NY2d 300, 305 [1967], cert denied 389 US 874 [1967]; see People v Peterkin, 89 AD3d 1455, 1455 [2011], lv denied 18 NY3d 885 [2012]; People v Prober, 298 AD2d 966, 967 [2002], lv denied 99 NY2d 538 [2002]). Present — Centra, J.P, Peradotto, Garni and Lindley, JJ.